t c memo united_states tax_court maria m masloff petitioner v commissioner of internal revenue respondent docket no filed date maria m masloff pro_se christine v olsen for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax deficiency year dollar_figure big_number big_number additions to tax sec_6651 dollar_figure big_number sec_6654 dollar_figure -- big_number the issues remaining for decision are should the determinations of respondent in the notice_of_deficiency notice that the parties have not resolved be sustained we hold that they should is petitioner entitled for to a claimed loss for an alleged investment we hold that she is not is petitioner entitled for to increase her basis in certain real_property that she sold during that year we hold that she is not is petitioner entitled for to deduct approximately one-half of certain mortgage interest that she paid during that year in schedule a and one-half of such interest in schedule e we hold that she is not some of the facts have been stipulated and are so found the stipulation of facts stipulation and the exhibits attached thereto are incorporated herein by this reference petitioner resided in hesperia california at the time the petition was filed all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner did not file a federal_income_tax return return for or during petitioner received wage income from transamerican plastics corporation in the amount of dollar_figure pension income from prudential insurance_company in the amount of dollar_figure and interest_income from bank of america home federal savings first interstate bank and chino valley bank in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively in the late 1960's petitioner and her husband purchased a two-bedroom one-bath house on west el repetto drive in monterey park california repetto property petitioner and her husband resided in the repetto property for a few years and then converted it to a rental property which they leased for most of the years that petitioner owned it during petitioner sold the repetto property for dollar_figure at settlement of the sale of the repetto property various amounts were credited and debited against that sales_price as reflected in the final settlement statement with respect to that sale during petitioner received wage income from transamerican plastics corporation in the amount of dollar_figure pension income from prudential insurance_company in the amount of dollar_figure and interest_income from bank of america home federal savings first interstate bank and coast bank in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively during petitioner received gambling winnings totaling dollar_figure and is entitled to a schedule a gambling loss in the same amount during petitioner received pension income from prudential insurance_company in the amount of dollar_figure in petitioner purchased vacant land on harper lake road in san bernardino county harper lake road property for dollar_figure in petitioner sold that property for dollar_figure at settlement of the sale of the harper lake road property various amounts were credited and debited against that sales_price as reflected in the seller's closing statement with respect to that sale petitioner incurred deductible costs associated with the sale of the harper lake road property in the amount of dollar_figure petitioner realized a gain for from the sale of that property in the amount of dollar_figure petitioner and respondent resolved by agreement many of the determinations in the notice as set forth in the stipulation we therefore turn to the issues that remain for our consideration presumably in an effort to show that respondent's determination under sec_6651 for is wrong petitioner contends that she filed a return for that year however the record is devoid of any evidence to support that contention petitioner also contends that she is entitled to a loss for from an alleged investment an increase in her basis in certain property that she sold during and deductions for of approximately one-half of certain mortgage interest in schedule a and one-half of such interest in schedule e the only evidence in the record to support those contentions is the general vague and conclusory testimony of petitioner petitioner has the burden of showing error in respondent's determinations in the notice and her entitlement to any new matters that she claimed at trial rule a 290_us_111 on the record before us we find that petitioner has failed to carry her burden_of_proof on those determinations of respondent in the notice that she and respondent did not resolve in the stipulation and on those matters that she raised at trial to reflect the foregoing and the agreement of the parties that is set forth in the stipulation decision will be entered under rule petitioner and respondent agreed in the stipulation that petitioner is entitled for to a schedule a mortgage interest_deduction in the amount of dollar_figure although it is not altogether clear it appears that petitioner is now claiming that she is entitled to deduct about one-half of that interest in schedule e
